Citation Nr: 0330137	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed schizophrenia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1955 to November 
1957.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in December 1999.  

In February 2001, the Board found new and material evidence 
to reopen the veteran's claim and remanded the case to the RO 
for additional development of the record.  

In correspondence received in February 2002, the veteran also 
contended that he was unable to secure gainful employment as 
a result of his service-connected disability, raising the 
issue of a total disability rating based on individual 
unemployability (TDIU) for the first time.  

As that issue has not been fully developed for appellate 
review, it is referred to the RO for such further development 
as may be necessary.  



FINDING OF FACT

The veteran currently is to suffer from schizophrenia that as 
likely as not had its clinical onset in service.  


CONCLUSION OF LAW

The veteran's disability manifested by schizophrenia is due 
to disease that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for schizophrenia.  

In May and July 2002, the veteran submitted additional 
evidence directly to the Board and waived initial 
consideration of the evidence by the RO.

Moreover, the Board had previously obtained a medical expert 
opinion and provided a copy to the veteran and his 
representative, pursuant to 38 C.F.R. § 20.903.  

Likewise, the veteran submitted reports of psychiatric 
evaluation prepared by both VA and non-VA staff 
psychiatrists.  

Lastly, the veteran has been informed of the VA's duty to 
assist claimants for VA benefits, and has been notified of 
what he should do and what VA would do to obtain additional 
evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, given the 
favorable action taken hereinbelow, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  


II.  Service Connection for Schizophrenia

A.  Factual Background 

A careful review of service medical records shows that the 
veteran complained on numerous occasions of having various 
upper respiratory illnesses.  

There is also evidence that the veteran was involved in a 
jeep accident in service; however, medical records denoting 
the accident itself, injuries sustained and the treatment 
provided are unavailable.  

The veteran's service medical records at the time of the 
separation examination in October 1957 show normal 
psychiatric and neurologic systems.  His tonsils were noted 
as moderately enlarged, and a chest X-ray study was negative.  

In a February 1958 rating decision, the RO granted service 
connection for tonsillitis.  

The post-service medical records show treatment for back 
complaints and upper respiratory illnesses.  The records 
reveal a history of chronic somatic complaints and extreme 
emotional instability in dealing with relatively minor 
physical disturbances.  

The veteran's first neuropsychiatric admission was in 
December 1968 when the diagnosis was that of paranoid state.  

A VA psychiatric social history report dated in January 1969 
reflects that the veteran sustained a head injury in a car 
accident at the age of 5 and suffered another head injury and 
shattered front teeth when hit by a car at the age of 11.  

The veteran's second neuropsychiatric admission was in 
December 1969 when the diagnosis was that of "schizophrenia, 
chronic undifferentiated type, not presently psychotic."  

In January 1970, the diagnostic impression was that of 
pseudoneurotic schizophrenia.  

The non-VA medical records dated in February 1970 note that 
the veteran presented with his usual neurotic complaints of 
buzzing in the ears, difficulty with sleep and tooth ache and 
wished to be examined by the ENT clinic and a dentist.  The 
physician explained to the veteran that it was quite possible 
these troubles were mostly related with his emotional state 
rather than anything organically wrong with him.  

The VA medical records dated in February 1974 reflect that 
the veteran was referred for possible admission to the Day 
Hospital Unit.  The veteran reported at the time that he did 
not have any emotional problems and only wanted help for his 
nose and throat condition.  When told that the Day Hospital 
Unit was for those with emotional problems and would not help 
him with his throat problem, the veteran picked up a large 
metal ash receiver and hurled it into the window.
 
A report of VA consultation dated in June 1974 reflects a 
provisional diagnosis of chronic schizophrenia, paranoid 
type.  A history of chronic somatic complaints and extreme 
emotional instability in dealing with relatively minor 
physical disturbances were noted.  

The records show that the veteran was again hospitalized and 
treated for schizophrenia from February to May 1978.  

A medical statement from a VA staff psychiatrist dated in 
October 1998 reflects that the veteran presented with severe 
anxiety.  The psychiatrist noted that, upon reviewing the 
veteran's medical records, his physical symptoms were 
correlated with the psychiatric diagnosis of generalized 
anxiety disorder that followed a traumatic event in service.  
The veteran also denied having any premorbid psychiatric or 
physical illness prior to military service.  

The records received from the Social Security Administration 
in November 1998 reflect Axis I diagnoses of schizophrenia, 
paranoid; paranoid personality trait disorder; rule out 
bipolar disorder; and rule out schizoaffective disorder.  

In a letter received in September 1999, a former Platoon 
Leader who had also been in the jeep at the time of the 
veteran's accident in Mainz, Germany, provided a detailed 
description of the accident.  

A medical statement from a VA staff psychiatrist dated in 
November 1999 indicates that the veteran carried the 
diagnosis of chronic paranoid schizophrenia, with current 
symptoms of anxiety, delusions and hallucinations.  The 
psychiatrist noted the veteran's long history of somatic 
complaints, primarily of an upper respiratory nature, which 
were related to his psychiatric condition.  

It was the opinion of the VA psychiatrist that the veteran's 
psychiatric illness could be traced back to his military 
service, based upon multiple somatic complaints in 1957 that 
were often pre-morbid symptoms of schizophrenia.  

The testimony of the veteran at a hearing in December 1999 
was to the effect that he did not seek any psychiatric 
treatment in service.  

The VA hospital records dated in January 2000 reflect an Axis 
I diagnosis of schizophrenia, paranoid type.  The veteran 
complained of having persistent flu-like symptoms during the 
past 17 days.  He reported increasing explosive feelings with 
depression, and decreased energy over the past five days.  
The veteran was admitted for psychiatric stabilization.  He 
was also treated for an upper respiratory infection.  

A medical statement from a VA staff psychiatrist dated in 
August 2000 includes the opinion that the emergence of 
psychosomatic symptoms in 1957 in service was clearly 
consistent with signs and symptoms of paranoid schizophrenia, 
which had not been diagnosed at the time.  

A medical statement from a VA staff psychiatrist dated in 
July 2001 indicates that the veteran's service medical 
records show a wide variety of respiratory problems emerging 
in December 1956 and lasting until the veteran's discharge in 
November 1957 and include 36 sick call visits during that 
period.  

The psychiatrist noted that the onset of these complaints 
coincides with a traumatic jeep accident, which probably 
played an important role in the veteran's anxiety symptoms 
and response to subsequent stressors.  

The VA staff psychiatrist also noted that the persistently 
recurring nature of the veteran's ailments in service and his 
overly anxious and determined efforts to get immediate relief 
displayed the same obsessive pattern that characterized the 
veteran's medical history over the last 33 years.  

It was the opinion of the VA staff psychiatrist that it was 
highly probable that the veteran's mental illness was 
precipitated by the stress and close quarters of military 
life and exacerbated by the jeep accident.

The veteran underwent a VA examination in January 2002.  He 
reported having a jeep accident in service.  He reported 
making numerous sick calls, which had to do with a 
respiratory tract infection.  He also had headaches and other 
complaints.  

Reportedly, the veteran had different menial jobs post-
service and enrolled in school.  Since 1968, he had numerous 
admissions in different hospitals.  The VA examiner noted 
that the veteran was properly diagnosed with schizophrenia, 
paranoid type.  

Upon examination, the veteran was oriented to time, place, 
and person; he freely admitted to having auditory and visual 
hallucinations and thought insertion and thought removal.  
The veteran felt that people were out to get him.  He denied 
having any current homicidal or suicidal ideation.  His 
speech was normal, but argumentative.  

After reviewing the veteran's medical records, the VA 
examiner opined that there was just not enough evidence to 
connect the current diagnosis of schizophrenia to the 
veteran's sick calls in service.  

The VA examiner did indicate that some of those sick calls 
might have been psychosomatic.  Nor was there any record in 
service that the veteran had "messages" during that time.  
It was the opinion of the VA examiner that the veteran 
probably had the start of schizophrenic process during 
service, but there is no way to prove this from the available 
evidence.  

The diagnosis was that of schizophrenia, paranoid type.  A 
GAF (Global Assessment of Functioning) score of 50 was 
assigned, indicative of serious impairment in social and 
occupational functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
32 (4th ed.) (1994) (DSM-IV).  The VA examiner commented that 
the veteran had been almost nonfunctional since his discharge 
from service.  

The records received from the Social Security Administration 
in June 2002 reflect that the veteran had not engaged in 
substantial gainful activity since October 1995, and was 
considered to be totally disabled due to schizophrenia.  

In February 2003, a staff psychiatrist at the VA provided a 
medical opinion as to the likelihood of the veteran's having 
current schizophrenia related to an incident of active 
service.  The VA medical expert reviewed the veteran's claims 
folder and noted that it was as likely as not that the 
schizophrenia was developing in service, but documented 
symptoms were lacking.  

The VA medical expert noted that schizophrenia was 
developmental and genetic in origin, and would often first 
become apparent in one's late teens or early twenties, 
thereby coinciding with the first few years of service.  

The VA medical expert also noted that the veteran's somatic 
complaints were not related to other co-existing 
schizophrenic symptoms, but that some degree of post-
traumatic stress disorder (PTSD) could possibly be connected 
to the jeep accident.  

The VA medical expert concluded that there was no positive 
evidence from the record for schizophrenia in service and 
that the evidence did not suggest a time line for the onset 
of the veteran's schizophrenia.  

The VA progress notes dated in March 2003 reflect the opinion 
of a treating physician, noting that it was reasonable to 
assume that the veteran's somatic symptoms that began in 
service were the beginning of the paranoid schizophrenic 
process.  

A medical statement dated in April 2003 from a VA staff 
psychiatrist indicates that the veteran had real illnesses in 
service and that the frequency of medical complaints among 
psychiatric patients was disproportionately high.  The basis 
of the veteran's claim was not that the physical illnesses in 
service were delusional, but that the cause of his physical 
illnesses was psychological rather than organic in nature.  

The VA staff psychiatrist explained that the veteran was not 
delusional about his respiratory problems, which were quite 
real; but rather, the delusion concerned the cause of his 
respiratory problems and the extreme lengths to which he was 
willing to go to cure them.  

A letter received in May 2003 from the veteran's dentist 
reflects that a bridge had been cemented in the veteran's 
mouth in July 1978.  The veteran reportedly had two teeth, 
Nos. 8 and 9, extracted earlier because he thought they were 
the source of pain he had been experiencing at the time.  

A medical statement dated in May 2003 from a non-VA staff 
psychiatrist reflects that the veteran carried the diagnosis 
of chronic schizophrenia since 1968 and that his treatment 
for somatic complaints were psychosomatic in nature and 
related to his mental illness.  

It was the opinion of the non-VA staff psychiatrist that the 
veteran suffered from chronic paranoid schizophrenia 
manifested by numerous psychological disturbances, which 
began in service and continued thereafter until finally 
recognized after his admission to a VA medical center in 
1968.  

The statements of the veteran in the claims folder are to the 
effect that, upon his discharge from service, he only applied to 
VA to have a tonsillectomy performed, for which service 
connection had been established.  His other symptoms in service-
including sinusitis, violent headaches, conjunctivitis, 
tracheitis, bronchitis, and frequent colds-were the physical 
component of his schizophrenia.  The veteran contended that his 
paranoid schizophrenia first manifested itself in service and 
that he was now totally disabled due to his psychiatric illness.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for schizophrenia may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   However, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and that the 
disease or injury was not aggravated by such service.  
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.  

In this case, service medical records of the veteran's entry 
are not of record.  There is, however, evidence in the claims 
folder that schizophrenia is developmental and genetic in 
origin and often first became apparent in one's late teens or 
early twenties, which could coincide with the first few years 
of his service.  

While there is evidence that the veteran sustained head 
injuries at the ages of 5 and 11, there is no medical 
evidence of treatment for any psychiatric illness before  
military service.  Moreover, the lack of any diagnosis or any 
treatment during service for a psychiatric disability weighs 
against a showing of aggravation in service.  The records 
also show that the veteran did not report having any nervous 
condition, depression or excessive worry during service or 
within one year of the veteran's discharge from service.  

The overall evidence, in the Board's opinion, does not 
clearly and unmistakably show that schizophrenia existed 
prior to the veteran's entry into service.  38 U.S.C.A. 
§ 1111; Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, 
the presumption of soundness is not rebutted, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry into service.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).  

During active service, the veteran was treated on several 
occasions for somatic complaints, primarily relating to 
respiratory problems.  The evidence shows that he was not 
found to be psychotic at the time.  

The post-service medical records reveal that the veteran was 
first hospitalized and diagnosed with schizophrenia in 1968.  
The records also include a history of chronic somatic 
complaints and extreme emotional instability in dealing with 
relatively minor physical disturbances.  

As to a medical opinion on nexus, one VA staff psychiatrist 
in November 1999 noted that the veteran's long history of 
somatic complaints was related to his psychiatric condition.  
Another VA examiner opined in January 2002 that the veteran 
probably had the start of schizophrenic process during 
service, but was unable to prove this from the available 
evidence.  

Moreover, it was the opinion of a VA medical expert that it 
was as likely as not that the schizophrenia was developing in 
service, but documented symptoms were lacking.  In the 
Board's opinion, this evidence of record tends likely to show 
a causal nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287, 
as amended (2000).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board is mindful that it cannot make its own independent 
medical determinations and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.  

Here, the Board notes that each report of psychiatric 
evaluation reflects a review of the veteran's medical records 
and indicates that the veteran was first diagnosed with 
chronic schizophrenia in 1968.  His somatic complaints, both 
in and after service, are also well documented.  

It was only the VA medical expert who concluded that the 
veteran's current symptoms, in addition to schizophrenia, 
could possibly be PTSD and related to a jeep accident in 
service.  

The VA medical expert found that the veteran's somatic 
complaints in service were neither delusional nor related to 
his current schizophrenia, but rather represented some degree 
of PTSD.  

The abundance of medical evidence in the claims folder, 
however, confirms a diagnosis of schizophrenia.  Moreover, a 
VA staff psychiatrist who has been treating the veteran for 
several years and the veteran's former psychiatrist have both 
associated the veteran's somatic complaints in service to the 
veteran's current schizophrenia.  

The VA staff psychiatrist also noted that the veteran's 
symptoms in service were real illnesses as well, but that the 
delusion in this case concerned the cause of the veteran's 
illnesses and the extreme lengths to which he was willing to 
go to cure them, which is also well documented by the 
veteran's medical history.  

The VA medical expert did not address the veteran's 
disproportionately high number of sick call visits during 
service, other than associating them possibly with PTSD.  
Without further supporting evidence or diagnosis of PTSD in 
the claims folder, the Board finds that the opinion of the VA 
medical expert in February 2003 is somewhat speculative.  

Thus, the evidence of record reveals that the veteran 
currently has schizophrenia; and that this condition was 
first diagnosed in 1968, many years after service.  There is 
also evidence of numerous somatic complaints, both in and 
after service, and the cause of these complaints has been 
associated over the years with the veteran's mental illness.  

In addition, a VA examiner in January 2002 concluded that the 
veteran had been almost nonfunctional since his discharge 
from service.  Here, a continuity of symptomatology post-
service has been demonstrated.  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's schizophrenia has its onset in service.  

Under the circumstances, the veteran prevails as to his claim 
for service connection for schizophrenia with application of 
the benefit of the doubt in his favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for schizophrenia is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



